     Case 4:20-cr-01706-JGZ-MSA Document 35 Filed 04/27/21 Page 1 of 1



 1                       IN THE UNITED STATES DISTRICT COURT
 2                                FOR THE DISTRICT OF ARIZONA
 3
 4    United States of America,                        No. CR-20-01706-JGZ-MSA-01
 5                   Plaintiff,                        ORDER
 6    v.
 7    Carlos Victor Passapera Pinott,
 8                   Defendant.
 9
10             This matter having been referred for a pretrial status conference pursuant to
11    FED.R.CRIM.P.50 and LRCIV. 7.2(a) and LRCRIM.12.1, Rules of Practice of the U.S.
12    District Court for the District of Arizona,
13             IT IS ORDERED that
14
           • A Pretrial Status Conference is set for May 4, 2021, at 2:50 p.m., before U.S.
15
              Magistrate Judge Maria S. Aguilera, Courtroom 5E;
16
           • This will be an attorney-only hearing; should defense counsel wish their
17
              client’s presence, they are to notify chambers one week before the scheduled
18
              status conference and the matter will be rescheduled for video conference;
19
           • All assigned attorneys shall appear, in person or telephonically; and
20
           • Attorneys are expected to meet and confer in good faith before the conference
21
              and should be prepared to discuss the following: whether the parties anticipate
22
              filing another continuance and if so, why; whether there are any discovery
23
              disputes; whether pretrial motions will be filed; the likelihood of a non-trial
24
              disposition; and any additional issues a party wishes to address.
25
26
                           Dated this 27th day of April, 2021.
27
28
